Citation Nr: 1412384	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an ulcer.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a spine disability (claimed as arthritis).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability (claimed as arthritis).

4.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the left shoulder.

5.  Entitlement to service connection for ankylosing spondylitis of the spine.

6.  Entitlement to service connection for sclerosis of the hips.

7.  Entitlement to service connection for arthritis of the left shoulder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and Spouse


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO reopened and denied service connection for arthritis of the spine and hips; and denied reopening service connection for arthritis of the left shoulder and an ulcer.  During the appeal period, in a March 2009 Supplemental Statement of the Case, the RO reopened and denied service connection for arthritis of the left shoulder.

The Veteran and his spouse testified at a Board Video hearing in December 2013 before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue of service connection for left shoulder arthritis is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A final March 1994 Board decision denied of service connection for an ulcer that found that the condition was not shown in service or after service separation.  

2.  Evidence received since the Board's March 1994 decision does not relate to a previously unestablished fact necessary to substantiate the service connection claim for an ulcer.

3.  The Veteran did not file a notice of disagreement to the August 2001 rating decision denial of service connection for disabilities of the spine and hips, which found no evidence of a current diagnosis of a spine disability or a hips disability, and found neither condition was shown in service or within one year from service separation.

4.  Evidence received since the August 2001 rating decision relates to previously unestablished facts of current disabilities necessary to substantiate the service connection claims for disabilities of the spine and hips.

5.  The Veteran did not file a notice of disagreement to the May 2006 rating decision denial of service connection for arthritis of the left shoulder that found the condition was not shown in service or within once year from service separation.

6.  Evidence received since the May 2006 rating decision relates to a previously unestablished fact of nexus necessary to substantiate the service connection claim for arthritis of the left shoulder.

7.  The Veteran did not have chronic spine symptoms in service or continuous spine symptoms since service separation.

8.  The Veteran's currently diagnosed ankylosing spondylitis/sacroiliitis with positive HLA-B27 is not related to active service.

9.  The Veteran did not have chronic hip symptoms in service or continuous hip symptoms since service separation.

10.  The Veteran's currently diagnosed sclerosis with mild degenerative changes of the hip joints is not related to active service.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision denying service connection for an ulcer became final.  38 U.S.C.A. §§ 7291, 7292 (West 2002).

2.  New and material evidence has not been received to reopen service connection for an ulcer.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 2001 rating decision denying service connection for disabilities of the spine and hips became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.    §§ 20.201, 20.302(a), 20.1103 (2013).

4.  New and material evidence has been received to reopen service connection for a spine disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received to reopen service connection for a bilateral hip disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The May 2006 rating decision denying service connection for arthritis of the left shoulder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103 (2013).

7.  New and material evidence has been received to reopen service connection for arthritis of the left shoulder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The criteria for service connection of ankylosing spondylitis of the spine have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection of sclerosis of the hips have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the Court held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in November 2007 regarding the bases of the previous denials of the claims for service connection of an ulcer and disabilities of the spine, hips, and left shoulder.  The Veteran was also informed of the definitions of new and material evidence, of the evidence needed to substantiate a service connection claim, and how VA determines a disability rating and an effective date.  In addition, the Veteran was provided a Statement of the Case in May 2008 and Supplemental Statements of the Case in March 2009, April 2011, August 2012, and May 2013.

VA also satisfied its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been associated with the claims file.  The Veteran provided testimony in a Video Board hearing in December 2013.  VA has no duty to provide an examination or medical opinion for the Veteran's claims for service connection for ankylosing spondylitis of the lumbar spine or sclerosis of the hips in this appeal.  As will be discussed below, there is no competent evidence of an event, injury, or disease in service related to the Veteran's claims for a spine or hips disability, and no competent evidence of continuity of symptoms since service separation.    Therefore, there is no reasonable possibility that an examination would aid in substantiating the spine and/or hips service connection claims.  See Duenas v. Principi, 18 Vet. App. 512 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that with respect to the claim regarding an ulcer, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Reopening of Service Connection

The Veteran seeks to reopen previously denied claims of service connection for an ulcer, and disabilities of the spine, hips, and left shoulder.  The claim for service connection for an ulcer was last denied in a March 1994 Board decision.  The claims for spine and hips disabilities were last denied in an August 2001 rating decision, and the Veteran did not initiate an appeal of the decision.  The claim of service connection for left shoulder arthritis was last denied in a May 2006 rating decision, and the Veteran did not file a Notice of Disagreement.  The current claims are grounded upon the same factual bases as the claims previously denied.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as a request to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 (West 2002) establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is received.  Before the Board may reopen such a claim, it must find evidence received is both new and material.

In the present case, in October 2007, the Veteran requested to reopen service connection for an ulcer, and disabilities of the spine, hips and left shoulder.  Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the claims on appeal, the Veteran seeks to reopen service connection for an ulcer and disabilities of the spine, hips, and left shoulder.  A March 1994 Board decision denied service connection for an ulcer because an ulcer disease was not shown in service or after separation from service.  In November 1995 the Court affirmed the Board's decision.  In an August 2001 rating decision, service connection for a spine disability (claimed as arthritis) and hips disability (claimed as arthritis) were denied because there were no current diagnoses of spine or hips disabilities, and neither a spine nor hips disability was shown in service or within one year of discharge from service.  Service connection for left shoulder arthritis was denied in a May 2006 rating decision because there was no evidence of a permanent residual or chronic left shoulder disability in service or within one year from service separation.  The Veteran did not appeal the rating determinations of the spine, hips, or left shoulder, and they became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

Ulcer

After reviewing the record, the Board finds that the evidence received since the Board's March 1994 decision does not relate to a previously unestablished fact necessary to substantiate the service connection claim for an ulcer.  The Veteran and his wife contend that the Veteran has had continuous stomach symptoms since service.  The Veteran and his wife testified at the December 2013 Video Board hearing that the Veteran was nervous all the time and sick in his stomach and that the Veteran had an Upper Gastrointestinal (GI) Series and Gallbladder evaluation in December 1981 during active service.  The new evidence also includes a March 1994 statement of the Veteran's spouse which makes the same assertions regarding the stomach symptoms and testing, referred to as an x-ray, in service.  This evidence was considered in the previously denied decision, and therefore is cumulative and not new.  The Veteran also testified that he is getting all of his treatment now at the VA and that no doctor has linked his ulcer to active service or the Veteran's service-connected anxiety disorder.  While this information is new, it is not material, as it does not provide evidence of a previously unestablished fact necessary to substantiate the claim as it does not indicated that the condition is related to service or a service-connected disability.  Therefore, reopening the claim of service connection for an ulcer is not warranted.

Spine and Hips Disabilities

After reviewing the record, the Board finds the evidence received since the August 2001 rating decision relates to previously unestablished facts of current diagnoses necessary to substantiate the service connection claims for a spine disability and hips disability.  Since the prior denial of the claim in August 2001, recent evidentiary submissions have included private treatment records and Board hearing testimony by the Veteran and his wife in December 2013.  The private treatment records and testimony are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  The Veteran's testimony is material as he reported the diagnosis of his spine as told to him by his private physician.  The private treatment records are material, as the records provide current diagnoses for the Veteran's spine disability and hips disability, which are unestablished facts necessary to substantiate the claims.  Given the low threshold standard, the Board finds that the additional evidence received, private treatment records, is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for a spine disability and hips disability.  Shade, 24 Vet. App. at 117-18.

Left Shoulder Disability

The Board also finds the evidence received since the May 2006 rating decision relates to a previously unestablished fact of nexus necessary to substantiate the service connection claim for arthritis of the left shoulder.  Since the prior denial of the claim in May 2006 the Veteran was provided a VA examination for his left shoulder, and the Veteran testified about his left shoulder in a December 2013 Board hearing.  The Veteran's testimony did not provide any new evidence that was not already yof record at the time of the prior denial of the claim.  The VA examination report, however, is new, in that it was not of record at the time of the prior final denial, and is not cumulative and redundant of evidence already of record.  The VA examination report is material, as the record provides an opinion as to the etiology of the Veteran's left shoulder arthritis, which may relate to the unestablished fact of nexus, relationship of a current disability to service, that is necessary to substantiate the claim.  Given the low threshold standard, the Board finds that the additional evidence received, VA examination report, is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for left shoulder arthritis.  Shade, 24 Vet. App. at 117-18.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, ankylosing spondylitis (arthritis) and sclerosis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or sclerosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2013), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service where a veteran presents evidence of a direct service connection.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a veteran from establishing service connection by way of proof of actual direct causation.  See also Ramey v. Gober, 120 F.3d 1239, 1247 (Fed. Cir. 1997).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R.      § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311.  If a claim is based on a disease other than those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(4).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. 67; Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection for Spine Disability

The Veteran contends that his spine disability is due to the typhoid shot he received in boot camp, the cold weather aboard the aircraft carrier in the Northwest, and the steel of the ship.  The Veteran also contends that exposure to ionizing radiation may have contributed to his spine disability.  The Veteran testified in December 2013 that he was diagnosed with ankylosing spondylitis that "makes a bamboo out of [the] spine" and fuses everything.  The Veteran further testified that his bones hurt all the way from his feet to the back of his neck and that recently he started to hurt inside his bones.  The Veteran's wife testified in December 2013 that she met the Veteran in service and that the cold in the Northwest has given a lot of people arthritis and pains.  The Veteran's wife further testified that the Veteran cannot lift heavy objects nor do heavy work as he used to do.  The Veteran is not currently seeking treatment for his spine disability.

After review of all the evidence, lay and medical, the Board finds that the Veteran did not have chronic spine symptoms in service or continuous spine symptoms since service separation.  The Veteran's service treatment records are absent for any complaints of or treatment for spine symptoms or a spine disability.  Additionally, the record demonstrates that the Veteran did not have a spine disability in 1993, more than 10 years after separation from service.

A January 1993 VA general medical examination report notes normal range of motion for the cervical spine and lumbar spine.  The January 1993 examination report further records that the Veteran stood erect with normal posture; normal lumbar lordosis; no tenderness or spasm of the paravertebral muscles; straight leg test normal; heel and toe walking normal; and the Veteran is able to squat and rise with no difficulty.  The Board finds probative that the Veteran reported no musculoskeletal symptoms and made no complaints about his back or neck at the January 1993 VA examination.  The Board finds that the contemporaneous evidence is more probative and outweighs the Veteran and his spouse's contentions regarding symptoms in service and since serivde and as such the assertions are not credible.

The Board finds the Veteran's currently diagnosed ankylosing spondylitis/ sacroiliitis with positive HLA-B27 is not related to active service.  A November 2000 private treatment report notes the Veteran has a "longstanding history of back pain with insidious onset," and that the Veteran reported having a fair amount of stiffness in the mornings that gets better with exercise and stretching.  The November 2000 treatment report notes X-rays show bilateral sacroiliitis of the lumbar spine.  X-ray of the thoracic spine was negative.  The Veteran also tested positive for HLA-B27.  The private physician opined that the Veteran's low back pain is due to ankylosing spondylitis and ordered a rheumatology consult.

In a January 2001 private rheumatology evaluation, the private rheumatologist noted the Veteran had restricted range of motion of the lumbosacral spine, but radiographically there was no evidence to suggest anything of the spine.  The private rheumatologist diagnosed the Veteran with sacroiliitis with position HLA-B27 and noted the Veteran had a fairly mild form that was slow in terms of progression.

In addition, a December 2004 private treatment report notes the Veteran experienced an electrical shock in October 2004 and started to have severe neck pain and muscle spasms.  Upon examination in December 2004, the private physician found that the Veteran had decreased range of motion in his neck.

A November 2009 private treatment note reported the Veteran had been diagnosed with ankylosing spondylitis ten years prior.  The Veteran reported in November 2009 that he had constant aches all over his body from his neck, shoulders, ribs, and hips.  The private physician did not relate the Veteran's ankylosing spondylitis to his active service.

The Veteran and his wife are competent to report the Veteran's spine symptoms as observed.  See Layno at 465.  As lay persons, however, they are not competent to establish the etiology of the Veteran's ankylosing spondylitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question of causation in this case, involves a complex medical issue, and the Board finds that without medical training or expertise, the Veteran and his wife are not competent to relate a diagnosis of ankylosing spondylitis to an injury, event, or disease in service.  See Jandreau, 492 F.3d at 1372.  Therefore, the Veteran's and his wife's statements in regards to the etiology of the Veteran's spine disability are assigned no probative weight.
In regards to the Veteran's contention raising exposure to ionizing radiation as a theory of entitlement to service connection for a spine disability, the Board notes that service treatment records indicate the Veteran was exposed to ionizing radiation during active service.  The Veteran does not, however, qualify as a "radiation-exposed" veteran under 38 C.F.R. § 3.303(d)(3) and does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2).  In addition, the Veteran does not suffer from a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2).  Furthermore, the Veteran has not cited or submitted competent scientific or medical evidence that his ankylosing spondylitis/sacroiliitis with HLA-B27 is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Based on this information, the Board finds that referral for a determination of exposure and dose of ionizing radiation under 38 C.F.R. § 3.311 is not applicable.

The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran had spine symptoms or a spine disability in service or for many years after service, and no competent and probative link has been established between the Veteran's current ankylosing spondylitis/sacroiliitis with positive HLA-B27 and his active service.  Therefore, the weight of the evidence is against the claim for service connection of a spine disability and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Service Connection for a Bilateral Hip Disability

In a December 2013 Board hearing the Veteran related his hip disability to his spine disability because "it starts in the pelvis and works its way all the way up," and reported that he was not sure if the typhoid shot he received in boot camp caused the aching in his hips.  The Veteran contends that his hips condition is getting worse.  The Veteran also reported he was not being treated for his hips disability.

After review of the evidence of record, lay and medical, the Board finds that the Veteran did not have chronic hip symptoms in service or continuous hip symptoms since service separation.  The Veteran's service treatment records are absent for any notations of complaints of or treatment for hips symptoms or a hips disability.  As discussed above, at a January 1993 VA general medical examination the Veteran reported no symptoms of a hips disability, and the VA examiner recorded no musculoskeletal impairment.  Additionally, the Veteran testified in a December 2013 Board hearing that he did not seek treatment for his hips during active service or within one year of leaving service.  The Board finds that the contemporaneous evidence is more probative and outweighs the Veteran and his spouse's contentions regarding symptoms in service and since serivde and as such the assertions are not credible.

The Board also finds that the Veteran's currently diagnosed sclerosis with mild degenerative changes of the hip joints is not related to active service.  In a September 2003 private treatment note, the Veteran reported having "more than usual arthritic complaints" in his shoulders, hips, and knees and wondered if his condition was getting worse.  The private physician noted the Veteran's history of sacroiliitis, back pain, and positive HLA-B27 antigen, and requested reevaluation through the rheumatology clinic.  May 2007 private imaging studies of the pelvis show some evidence of sclerosis with mild degenerative changes at both hip joints and symphysis pubis.  The private physician opined that this may only be degenerative in origin; however, other etiologies, including an underlying inflammatory arthritis could not be excluded.  The private physician did not relate the Veteran's hip joints disability to his active service.

As discussed above, the Veteran is competent to report his hip symptoms; however, he is not competent to establish the etiology of his sclerosis with mild degenerative changes of the hip joints.  See Jandreau at 1377.  The Veteran does not possess any medical expertise.  As such, the Board cannot rely on the Veteran's assertions regarding the link between his hips disability and active service.  The Board also notes that the Veteran's ankylosing spondylitis of the spine has not been linked to the Veteran's active service by chronicity or continuity of symptomatology or competent medical evidence.

As the weight of the lay and medical evidence does not demonstrate that the Veteran suffered hip symptoms in service or within a year of service separation, and there is no competent evidence that the Veteran's current sclerosis with mild degenerative changes of the hip joints is related to active service, the weight of the evidence is against the claim for service connection.  As the preponderance of evidence is against the claim, it must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

As new and material evidence has not been received, the appeal to reopen service connection for an ulcer is denied.

As new and material evidence has been received, the appeal to reopen service connection for a spine disability (claimed as arthritis) is granted.

As new and material evidence has been received, the appeal to reopen service connection for a hips disability (claimed as arthritis) is granted.

As new and material evidence has been received, the appeal to reopen service connection for arthritis of the left shoulder is granted.

Service connection for ankylosing spondylitis of the spine is denied.

Service connection for sclerosis of the hips is denied.




REMAND

After review of the record, the Board finds that additional evidentiary development is needed with respect to the claim for service connection for left shoulder arthritis.  Specifically, a remand is required to obtain a new VA examination.  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
The Veteran was afforded a VA joints examination for the claimed left shoulder disability in November 2008.  As the VA examiner did not provide a rationale for his opinion or indicate the significant facts/data upon which the opinion was based, the VA examination is inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records for the Veteran and associate them with the record.

2. Thereafter, schedule the Veteran for a VA joints examination to determine if the Veteran's left shoulder arthritis is etiologically related to service.  The claims folder, along with a copy of this Remand, must be made available to the examiner for review.  Then, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not (at least a 50 probability) that the Veteran's left shoulder arthritis had its onset in service, was manifest to a compensable degree within one after discharge from service or is otherwise related to related to service 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.

3. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If any benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


